United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1394
                                    ___________

Henryk Szwedo,                         *
                                       *
             Appellee,                 *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
State of Arkansas; Arkansas            * Eastern District of Arkansas
Department of Health; Mike Foreman; *
Peter Guresky; Sandra B. Nichols, M.D.,*
Director,                              *
                                       *
             Appellants.               *
                                 ___________

                              Submitted: November 16, 2001

                                   Filed: April 4, 2002
                                    ___________

Before McMILLIAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE,1 District Judge.
                               ___________

McMILLIAN, Circuit Judge.

       Henryk Szwedo brought this action in the district court for the Eastern District
of Arkansas against the State of Arkansas, the Arkansas Department of Health, and
his former coworkers at the Arkansas Department of Health, alleging that he was

      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
terminated due to national origin discrimination and retaliation, and asserting
violations of the Arkansas Civil Rights Act of 1993 and the tort of outrage. The
defendants moved for summary judgment on the merits and on numerous affirmative
defenses, including qualified immunity. The district court granted the defendants’
motion in part and denied it in part. Szwedo v. Arkansas, No. 4:98CV00358 (E.D.
Ark. Jan. 29, 2001). The district court dismissed the claims of retaliation, the
Arkansas Civil Rights Act violations, and the tort of outrage, and dismissed the
former coworkers as defendants. See id. at 9. The district court did not address the
qualified immunity defense.

       The defendants brought the present appeal asserting jurisdiction based on 28
U.S.C. § 1291 and the collateral order doctrine, which allow a party to immediately
appeal from the denial of summary judgment on qualified immunity grounds. Upon
review, however, we conclude that because the district court did not address the
qualified immunity defense, it did not enter a final appealable order with respect to
qualified immunity to confer appellate jurisdiction. See Jones v. Coonce, 7 F.3d
1359, 1365 (8th Cir. 1993) ("When the order appealed from does not decide the issue
of qualified immunity, this court lacks jurisdiction to decide it."); Moutray v. Butts,
985 F.2d 426, 427 (8th Cir.), cert. denied, 510 U.S. 817 (1993) (dismissing appeal
from denial of summary judgment on qualified immunity grounds for lack of
jurisdiction because district court's order dealt with summary judgment only as to
merits and did not discuss qualified immunity). Accordingly, we dismiss this appeal
for lack of jurisdiction.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                         -2-